         CASE 0:20-cv-02116-PJS-ECW Doc. 6 Filed 12/07/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 Chester C. Graham,
                                                         Case No. 20-cv-2116 PJS/ECW
               Plaintiff,

 v.                                                            ORDER

 DirecTV, LLC,

               Defendant.



       Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated November 13, 2020, all

the files and records, and no objections having been filed to said Report and

Recommendation, IT IS HEREBY ORDERED that this action is DISMISSED

WITHOUT PREJUDICE under Federal Rule of Civil Procedure 41(b) for failure to

prosecute.

       LET JUDGEMENT BE ENTERED ACCORDINGLY.




DATED: 12/7/20                                   s/Patrick J. Schiltz
                                                 PATRICK J. SCHILTZ
                                                 United States District Judge
